Exhibit 10.2

 

Execution Copy

 

AMENDMENT TO

EMPLOYMENT AGREEMENT

 

This Amendment to the Employment Agreement (as defined below) is entered into
and effective as of January 16, 2020.

WHEREAS, Differential Brands Group, Inc. (the “Company”) and Jason Rabin (the
“Executive”) entered into an Employment Agreement, dated October 29, 2018 (the
“Employment Agreement”); and

WHEREAS,  effective October 30, 2018, the Company changed its name to Centric
Brands Inc.;  and

WHEREAS, the Company and the Executive now desire to amend the Employment
Agreement to reflect the name change and to amend the payment terms of the Base
EBITDA Bonus earned by the Executive in respect of the 2019 fiscal year as
described herein.

NOW, THEREFORE, the Employment Agreement is hereby amended as follows:

1.         The defined term the “Company”  shall be deemed to refer to Centric
Brands Inc. wherever such term appears in the Employment Agreement.

2.         With respect to the Base EBITDA Bonus earned by the Executive
pursuant to Section 4(b)(i) of the Employment Agreement in respect of the 2019
fiscal year, 75% of the Executive’s Target EBITDA Bonus shall be paid to the
Executive on January 16, 2020 (the “January Payment Amount”).  The remaining 25%
of the Executive’s Target EBITDA Bonus, if and to the extent earned, shall be
paid to the Executive at the same time bonuses are payable to other executives
of the Company generally, subject to the Executive remaining employed by the
Company through such payment date (unless otherwise payable pursuant to Section
5(j) of the Employment Agreement); provided, however, that if in connection with
the Company’s approval of audited financial statements in respect of the 2019
fiscal year, the Company determines that any portion of the January Payment
Amount was not earned by the Executive, the Executive shall repay such amount to
the Company within ten (10) days of the Executive’s receipt of written notice
from the Company stating such repayment amount.

3.         Except as amended herein, the provisions of the Employment Agreement
shall continue in full force and effect.

[Signature page follows]

 

 







 

IN WITNESS WHEREOF, the parties hereto have entered into this Amendment
effective as of January 16, 2020.

 

 

CENTRIC BRANDS INC.

 

 

 

 

 

By:

/s/ Andrew R. Tarshis

 

Name:

Andrew R. Tarshis

 

Title:

EVP, General Counsel

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Jason Rabin

 

Jason Rabin

 

 

 

